DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 7,458,210).
With respect to claim 1, Kikuchi et al. teach an exhaust pulse balance chamber (Fig.2, Item 25) comprising a proximal end (Fig.2, Item 24) and a distal end (Fig.2, Item 26); a circular collar (Fig.2, Item 24) at the proximal end of the exhaust pulse balance chamber; a mid-section (Fig.2, Item 25); a skirt (Fig.2, Item 26); and a right leg (Fig.2, Item 27) and a left leg (Fig.2, Item 27); wherein the circular collar is configured to connect to an outlet end of a factory Y-pipe (Fig.2, Item 23); wherein the mid-section has an inner diameter; wherein the circular collar has a constant inner diameter that is smaller than the inner diameter of the mid-section at a central lateral axis of the mid-section; wherein the mid-section is configured to form a bulge between the circular collar and the skirt; wherein the mid-section has an outer diameter; wherein the outer diameter of the mid-section increases from the proximal end of the mid-section to the central lateral axis of the mid-section and decreases from the central lateral axis of the mid-section to the distal end of the mid-section (Figs.2 and 3, Item 25); wherein the distal end of the mid-section is joined to a proximal end of the skirt; wherein the skirt has an outer diameter; wherein the outer diameter of the skirt increases in a left-to-right direction without increasing in a front-to-back direction from the proximal end of the skirt to a distal end of the skirt; wherein the distal end of the skirt is configured to receive the right and left legs (Fig.2, Items 27); wherein each of the right and left legs has a proximal end; wherein the right and left legs are parallel to each other for the second distance (Fig.2, Items 21); wherein the exhaust pulse balance chamber is sealed to an exterior environment except at the proximal end of the circular collar and the distal ends of the right and left legs; and wherein the circular collar, mid-section, skirt and right and left legs are all within fluid communications with one another (Figs.2 and 3; Col.5, Lines 40 – 62 and Col.7, Lines 30 – 41).
However, Kikuchi et al. fail to particularly disclose wherein the proximal end of each of the right and left legs extends from the distal end of the skirt at a first 30-degree angle relative to a central longitudinal axis of the exhaust pulse balance chamber for a first distance; and wherein each of the right and left legs bends at a second 30-degree angle after the first distance and then extends for a second distance.
The Examiner considers that it would have been an obvious matter of design choice to extend the right and left legs from the distal end of the skirt at a first 30-degree angle relative to a central longitudinal axis of the exhaust pulse balance chamber for a first distance; and wherein each of the right and left legs bends at a second 30-degree angle after the first distance and then extends for a second distance because it would tune the exhaust system to provide a predetermined gas flow profile that would optimize the performance of the engine as necessitated by the specific requirements of the particular application.  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 2, Kikuchi et al. teach wherein the mid-section and the skirt are formed form a single piece of metal that is welded to the circular collar and to the right and left legs (Figs.2 and 3; Col.5, Lines 12 – 38).  
With respect to claim 3, Kikuchi et al. teach wherein the outer diameter of the mid-section at the distal end of the mid-section equals the inner diameter of the mid-section at the proximal end of the mid-section (Figs.2 and 3, Item 25).  
With respect to claim 4, Kikuchi et al. wherein the skirt extends over and around the proximal ends of the right and left legs (Figs.2 and 3).  
With respect to claim 5, Kikuchi et al. teach wherein the circular collar (Figs.2 and 3, Item 24) has an outer diameter that is constant; and wherein the outer diameter of the skirt (Figs.2 and 3, Item 26) measured front-to-back is less than the outer diameter of the circular collar.  
With respect to claim 6, Kikuchi et al. teach wherein the outer diameter of the skirt measured right-to-left at a distal end of the skirt is approximately two times the outer diameter of the skirt measured front-to-back at a distal end of the skirt (Figs.2 and 3, Item 26).  
With respect to claims 7 and 8, the Examiner considers that it would have been an obvious matter of design choice to provide the first distance being approximately equal to one-third of the second distance; or wherein each of the right and left legs has a length; and wherein the length of each of the right and left legs is approximately three times a length of the circular collar, the mid-section and the skirt combined because it would tune the exhaust system to provide a predetermined gas flow profile that would optimize the performance of the engine as necessitated by the specific requirements of the particular application.  Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 7,458,210) in view of Voss (US 6,141,958).
Kikuchi et al. teach the limitations already discussed in the previous rejection, but fail to disclose a method and a kit of converting a vehicle from a factory exhaust configuration to a custom exhaust configuration.
Nevertheless, Voss teaches a method and a kit of converting a vehicle from a factory exhaust configuration to a custom exhaust configuration (Col.3, Line 23 – Col.5, Line 63).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Voss method and kit teachings to provide the Kikuchi et al. configuration because it would provide a predetermined and desired gas flow and acoustic performance as necessitated by the specific requirements of the particular application that a factory configuration would not offer.
 
Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          December 17, 2022